Case 1:20-cv-22051-JEM Document 17 Entered on FLSD Docket 09/09/2020 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA


  SISVEL INTERNATIONAL S.A., 3G                       §
  LICENSING S.A., and SISVEL S.p.A.,                  §
                                                      §
                      Plaintiffs                      §
  v.                                                  §      NO. 1:20-CV-22051-JEM
                                                      §
  HMD AMERICA, INC., and HMD GLOBAL                   §
  OY,                                                 §
                                                      §
                     Defendants.                      §


                 MOTION TO APPEAR PRO HAC VICE FOR GENE W. LEE,
                    CONSENT TO DESIGNATION, AND REQUEST TO
              ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice, Peer
  Review, and Discipline of Attorneys of the United States District Court for the Southern District
  of Florida, the undersigned respectfully moves for the admission pro hac vice of Gene W. Lee of
  the law firm of PerkinsCoie, 1155 Avenue of the Americas, 22nd Floor, New York, NY 10036-
  2711, Telephone 212-262-6900, for purposes of appearance as co-counsel on behalf of Defendants
  HMD AMERICA, INC. and HMD GLOBAL OY in the above-styled case only, and pursuant to
  Rule 2B of the CM/ECF Administrative Procedures, to permit Gene W. Lee to receive electronic
  filings in this case, and in support thereof states as follows:
         1.      Gene W. Lee is not admitted to practice in the Southern District of Florida and is a
  member in good standing of the state bar of New York.
         2.      Movant, Joseph W. Bain, Esquire, of the law firm of Shutts & Bowen LLP, 525
  Okeechobee Boulevard, Suite 1100, West Palm Beach, Florida 33401, Telephone 561-835-8500,
  is a member in good standing of The Florida Bar and the United States District Court for the
  Southern District of Florida and is authorized to file through the Court’s electronic filing system.
  Movant consents to be designated as a member of the Bar of this Court with whom the Court and
  opposing counsel may readily communicate regarding the conduct of the case, upon whom filings
Case 1:20-cv-22051-JEM Document 17 Entered on FLSD Docket 09/09/2020 Page 2 of 3




  shall be served, who shall be required to electronically file and serve all documents and things that
  may be filed and served electronically, and who shall be responsible for filing and serving
  documents in compliance with the CM/ECF Administrative Procedures. See Section 2B of the
  CM/ECF Administrative Procedures.
        3.      In accordance with the local rules of this Court, Gene W. Lee has made payment of
 this Court’s $200.00 admission fee. A certification in accordance with Rule 4(b) is attached hereto.
        4.      Gene W. Lee, by and through designated counsel and pursuant to Section 2B
 CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic
 Filings to Gene W. Lee at email address: GLee@perkinscoie.com.
        WHEREFORE, Joseph W. Bain, moves this Court to enter an Order for Gene W. Lee, to
 appear before this Court on behalf of Defendants HMD AMERICA, INC. and HMD GLOBAL OY,
 for all purposes relating to the proceedings in the above-styled matter and directing the Clerk to
 provide notice of electronic filings to Gene W. Lee.


 Date: September 9, 2020               Respectfully submitted,


                                        /s/ Joseph W. Bain

                                       JOSEPH W. BAIN, ESQ.
                                       Florida Bar No. 860360
                                       Email: jbain@shutts.com
                                       SHUTTS & BOWEN LLP
                                       1100 CityPlace Tower
                                       525 Okeechobee Boulevard
                                       West Palm Beach, Florida 33401
                                       Telephone: (561) 835-8500
                                       Facsimile: (561) 650-8530
                                       Attorneys for Defendants HMD America, Inc. and
                                       HMD Global OY




                                                   2
Case 1:20-cv-22051-JEM Document 17 Entered on FLSD Docket 09/09/2020 Page 3 of 3




                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 9th day of September 2020, I electronically filed the
 foregoing with the Clerk of Court by using the CM/ECF system, which will automatically send
 email notification of such filing to all counsel of record.



                                                /s/ Joseph W. Bain
                                                JOSEPH W. BAIN, ESQ.




                                                    3
